

115 S3802 IS: Effective Apprenticeships to Rebuild National Skills Act
U.S. Senate
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3802IN THE SENATE OF THE UNITED STATESDecember 20, 2018Mrs. Murray (for herself, Mr. Hatch, Mr. Kaine, Mr. Scott, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote effective registered apprenticeships, for skills, credentials, and employment, and for
			 other purposes.
	
		1.Short
			 title and table of contents
			(a)Short
 titleThis Act may be cited as the Effective Apprenticeships to Rebuild National Skills Act or the EARNS Act.
			(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents. Sec. 2. Findings and purposes. Sec. 3. Definitions. TITLE I—Promoting covered apprenticeships Subtitle A—The Office of Apprenticeship and State registration agency approval process Sec. 111. The Office of Apprenticeship. Sec. 112. Promoting awareness of covered apprenticeship programs. Sec. 113. National Advisory Committee on Apprenticeships. Sec. 114. Recognition of State apprenticeship agencies. Subtitle B—Process and standards for the national apprenticeship system Chapter 1—Process Sec. 121. Registration of programs as apprenticeship programs. Sec. 122. Apprentice process. Sec. 123. Modifications or changes to apprenticeship programs. Chapter 2—Required apprenticeship program standards Sec. 125. Required standards. Sec. 126. Apprenticeable occupations standards. Sec. 127. Quality standards of an apprenticeship program. Sec. 128. Apprenticeship agreement standards. Subtitle C—Evaluations and research Sec. 131. Evaluations. Sec. 132. Research. Subtitle D—General provisions Sec. 141. Authorization of appropriations. TITLE II—Apprenticeship modernization and expansion grants Sec. 201. Grants. TITLE III—General provisions Sec. 301. Rule of construction. Sec. 302. Effective date.  2.Findings and purposes (a)FindingsCongress finds the following:
 (1)A highly skilled workforce is necessary to compete in the global economy, support economic growth, and maintain the standard of living of the United States.
 (2)The registered apprenticeship model is a longstanding, on-the-job training and education model that prepares workers for the skill demands of particular occupations and employers while, at the same time, providing the workers with recognized, portable credentials, and wages while in training.
 (3)The registered apprenticeship program model has been successful in skilled trade industries, including construction and manufacturing, as well as service industries, such as health care, and holds great potential for expansion into other industries.
 (4)Registered apprenticeships are becoming increasingly innovative and diverse in their designs, partnerships, timeframes, and use of emerging concepts such as competency-based learning, and will continue to evolve to meet emerging skill requirements, while maintaining high standards and quality.
 (5)Registered apprenticeship programs are an essential element of an effective workforce development system and help individuals attain a recognized postsecondary credential, contributing to their personal economic sustainability.
 (6)According to a report from the Georgetown University Center on Education and the Workforce, by 2020 the United States will face a shortage of 5,000,000 workers with recognized postsecondary credentials.
 (7)According to a 2012 report from the Annie E. Casey Foundation, youth employment in the United States has reached the lowest point since World War II. More than 6,000,000 young people ages 16 through 24 are disconnected from school and work.
 (8)A 2012 evaluation of registered apprenticeship programs in 10 States by Mathematica Policy Research found that—
 (A)individuals who completed registered apprenticeship programs earned over $240,000 more over their careers than individuals not participating in such apprenticeship programs;
 (B)the estimated social benefits of registered apprenticeship programs, including additional productivity of apprentices and the reduction in governmental expenditures as a result of reduced use of unemployment compensation and public assistance, exceeded the costs of the programs by more than $49,000 per program; and
 (C)the tax return on every Federal Government dollar invested in registered apprenticeship programs was $27.
 (b)PurposesThe purposes of this Act are—
 (1)to increase the number of highly skilled workers in the United States, particularly in in-demand industry sectors and occupations;
 (2)to increase the attainment of recognized postsecondary credentials by participants;
 (3)to increase awareness about the value of the registered apprenticeship program model as an effective earn-and-learn model for students, workers, and employers;
 (4)to support the development and expansion of registered apprenticeship programs with employers, joint labor-management organizations, trade and professional associations, and other sponsors, that offer jobs that lead to economic self-sufficiency;
 (5)to support the development and expansion of effective pre-apprenticeship programs that lead to success in a registered apprenticeship program;
 (6)to support a closer alignment between registered apprenticeship programs, the workforce development systems, career and technical education providers, and postsecondary educational institutions, including institutions of higher education;
 (7)to support innovative models of effective work-based learning; and (8)to increase opportunities for individuals from all backgrounds and regions of the United States to participate in registered apprenticeships as part of a career pathway.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Office of Apprenticeship referred to in section 111(b), or any person specifically designated by the Administrator to carry out the provision involved.
 (2)ApprenticeThe term apprentice means a worker who— (A)is not younger than age 16, or (where a higher minimum age standard is specified by law) not younger than that age; and
 (B)is employed through an apprenticeship program that meets the required standards for an apprenticeship program as described in section 125.
 (3)Apprenticeship agreementThe term apprenticeship agreement means a written agreement— (A)that is between—
 (i)an apprentice; and (ii)the apprentice's apprenticeship program sponsor; and
 (B)meets the requirements of section 128. (4)Apprenticeship lawsThe term apprenticeship laws means—
 (A)this Act; and (B)the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (5)Apprenticeship programThe term apprenticeship program means a training program that— (A)is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), and this Act; and
 (B)meets the standards of title I, including culminating in a certificate of completion from the registration agency and a recognized postsecondary credential.
				(6)
 Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (7)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)CompetencyThe term competency means the attainment of skills and knowledge in a manual, mechanical, or technical area, as specified by an occupational standard and demonstrated by an appropriate written and hands-on proficiency measurement.
 (9)Covered apprenticeThe term covered apprentice means a participant in a covered apprenticeship program. (10)Covered apprenticeship programThe term covered apprenticeship program means an apprenticeship program, a pre-apprenticeship program, or a youth apprenticeship program.
 (11)Credit transfer agreementThe term credit transfer agreement means such an agreement within the meaning of section 3 of the Carl D. Perkins Career and Technical Education Act of 2006.
 (12)DepartmentThe term Department means the Department of Labor. (13)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (14)Education providerThe term education provider means— (A)an area career and technical education school;
 (B)an early college high school, which has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);
 (C)an educational service agency (including a collaborative of those agencies); (D)a high school;
 (E)a local educational agency or State educational agency; (F)an Indian tribe, tribal organization, or tribal educational agency;
 (G)a postsecondary educational institution; (H)a minority-serving institution (as described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))); or
 (I)a consortium of entities described in any of subparagraphs (A) through (H). (15)Educational service agencyThe term educational service agency—
 (A)means such an agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)includes a collaborative of those agencies.
				(16)High
 schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
			(17)In-demand
 industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (18)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meaning given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (19)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. (20)Industry or sector partnershipThe term industry or sector partnership has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act.
 (21)Local areaThe term local area has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. (22)Local and State educational agenciesThe terms local educational agency and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965.
 (23)Local and State workforce development boardsThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act. (24)National apprenticeship systemThe term national apprenticeship system means the collective group of apprenticeship programs, youth apprenticeship programs and pre-apprenticeship programs in the Nation (including the rules and regulations governing the 3 types of programs).
 (25)Postsecondary educational institutionThe term postsecondary educational institution means— (A)an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
 (B)a postsecondary vocational institution, as defined in section 102(c) of such Act (20 U.S.C. 1002(c)).
 (26)Pre-apprenticeThe term pre-apprentice means a participant in a pre-apprenticeship program. (27)Pre-apprenticeship programThe term pre-apprenticeship program means a training model or program, or training according to a set of strategies, that—
 (A)is designed to assist individuals who do not meet the minimum qualifications for selection into an apprenticeship program, established in a sponsor's apprenticeship standards in accordance with section 127(6), to meet the qualifications;
 (B)is carried out by an entity that maintains a documented partnership with at least one sponsor of an apprenticeship program;
 (C)is a form of structured workplace education and training in which an employer, industry or sector partnership, industry association, labor organization, community-based organization, and education provider collaborate to provide formal instruction that will introduce participants to the skills, competencies, and materials used in one or more apprenticeable occupations;
 (D)is designed to prepare individuals to enter and succeed in an apprenticeship program; (E)is carried out in a manner that includes proper observation of supervision and safety protocols, including paid, on-the-job learning under the supervision of skilled employee mentors;
 (F)is carried out in a manner that does not displace a paid employee; and (G)includes each of the following elements:
 (i)Training and a curriculum that— (I)are based on and aligned with national, State, or local industry standards, with the quality of the training leading to such a standard reviewed by a recipient of Federal funds;
 (II)are reviewed and approved annually by the sponsors of apprenticeships within the documented partnership;
 (III)will prepare individuals, with the skills and competencies needed to enter one or more apprenticeship programs;
 (IV)are aligned with career pathways; (V)include employability skills training, such as training through career and industry awareness workshops, training through job readiness courses, training for English Language Learners, adult basic education, or financial literacy, or math tutoring, as appropriate;
 (VI)culminate in a recognized postsecondary credential, with the quality of the training leading to that credential reviewed by a recipient of Federal funds; and
 (VII)accurately simulates the industry and occupational conditions of the apprenticeship program described in subparagraph (D).
 (ii)Strong recruitment strategies focused on outreach to populations underrepresented at the State and local levels in apprenticeship programs, including individuals with barriers to employment.
 (iii)Exposure of participants in such underrepresented populations to apprenticeship programs and provision of direct assistance to participants in such populations in applying to those programs.
 (iv)Access to appropriate supportive services, as defined in section 3 of the Workforce Innovation and Opportunity Act, financial planning, and mentoring, and provision of first-day-of-work necessities.
 (v)Efforts to collaboratively promote the use of apprenticeship programs as a preferred means for employers to develop a skilled workforce and to create career opportunities for individuals.
 (vi)Facilitated entry or articulation agreements that enable individuals who successfully complete the program described in this paragraph—
 (I)to enter directly into an apprenticeship program; or
 (II)to earn advanced placement or credit at a postsecondary educational institution for skills and competencies acquired during the program described in this paragraph.
 (vii)A formal agreement with a sponsor of the apprenticeship program described in subparagraph (D) that would enable participants who successfully complete the program described in this paragraph to enter directly into the apprenticeship program (if a place in the program is available and other necessary requirements for acceptance are satisfied), and an agreement enabling participants to earn advanced placement or credit at a postsecondary educational institution for skills and competencies acquired during the program described in this paragraph, including basic academic and technical skills and competencies aligned with the apprenticeable occupation.
 (28)Program administratorThe term program administrator means the administrator of a pre-apprenticeship program or youth apprenticeship program, as the case may be.
			(29)Qualified intermediary
 (A)In generalThe term qualified intermediary means an entity, which may be part of an industry or sector partnership, that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships described in subparagraph (B) in order for the entity to broker services, resources, and supports for development, delivery, expansion, or improvement of covered apprenticeship programs, and of the organizations and systems that are designed to serve covered apprentices and employer partners, including—
 (i)connecting employers to apprenticeship opportunities; (ii)assisting in the design and implementation of covered apprenticeship programs, including curriculum development and delivery for related instruction;
 (iii)supporting entities, and sponsors or program administrators, in meeting the registration and reporting requirements;
 (iv)providing professional development activities such as training to mentors; (v)connecting students or workers to apprenticeship opportunities; and
 (vi)developing and providing personalized covered apprentice supports, including supportive services and financial advising.
 (B)PartnershipsThe partnerships described in this subparagraph are comprised of entities such as employers, community-based organizations, education providers, social service organizations, economic development organizations, Indian tribes or tribal organizations, and one-stop operators and one-stop partners in the State workforce development systems involved.
 (30)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a license recognized by the State involved or Federal Government, or an associate or baccalaureate degree.
 (31)Registration agencyThe term registration agency means— (A)the Office of Apprenticeship; or
 (B)a State apprenticeship agency. (32)Related instructionThe term related instruction means an organized and systematic form of instruction that—
 (A)is designed to provide a covered apprentice with the knowledge of the theoretical and technical subjects related to the apprentice's occupation; and
 (B)may be given— (i)in a classroom, through occupational or industrial courses, through correspondence courses of equivalent value, or through electronic media; or
 (ii)through other forms of self-study approved by the registration agency involved.
 (33)SecretaryExcept as otherwise modified, the term Secretary means the Secretary of Labor, acting through the Administrator. (34)SponsorThe term sponsor means an employer, joint labor-management organization, trade association, professional association, labor organization, education provider, qualified intermediary, or other entity that administers and operates, or is applying to administer and operate, an apprenticeship program.
 (35)StateThe term State has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (36)State apprenticeship agencyThe term State apprenticeship agency means a State apprenticeship agency recognized by the Secretary under section 114. (37)Workforce development systemThe term workforce development system has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act.
 (38)Youth apprenticeThe term youth apprentice means a participant in a youth apprenticeship program. (39) Youth apprenticeship programThe term youth apprenticeship program means a structured program that—
 (A)is designed for youth apprentices who at the start of the program are eligible to be enrolled in high school; and
 (B)incorporates each of the following core elements:
 (i)Paid, on-the-job learning under the supervision of skilled employee mentors. (ii)Related classroom-based instruction aligned with career pathways.
 (iii)Ongoing assessment against established skill and competency standards. (iv)Culmination in a recognized postsecondary credential, with the quality of the training leading to that credential reviewed by a recipient of Federal funds.
 (v)Leads to placement in further education, employment, or an apprenticeship program. IPromoting covered apprenticeships AThe Office of Apprenticeship and State registration agency approval process 111.The Office of Apprenticeship (a)Establishment of the office of apprenticeshipThere is established, in the Employment and Training Administration of the Department of Labor, an Office of Apprenticeship (referred to in this section as the Office).
 (b)AdministratorThe Office shall be headed by an Administrator who has the demonstrated knowledge of apprenticeship programs necessary to serve as the Administrator.
 (c)ResponsibilitiesThe Administrator and the Office shall be responsible for all of the following: (1)Determining whether a program meets the requirements to be approved and registered as an apprenticeship program, in accordance with the apprenticeship laws.
 (2)Ensuring that each registration agency maintains the standards necessary to be an apprenticeship program through the agency's registration process and, for each apprenticeship program—
 (A)has provided the program with a certificate of registration under section 121(c)(2)(B); (B)reviews the program for quality and compliance with the requirements of the applicable apprenticeship laws, as required under sections 121 and 131; and
 (C)reviews proposed modifications or changes to the apprenticeship program in accordance with the requirements of section 123.
 (3)Recognizing State entities as State apprenticeship agencies under section 114. (4)Managing the national apprenticeship system, in cooperation with and through support to State apprenticeship agencies, including by curating and sharing, through an apprenticeship clearinghouse, high-quality apprenticeship program materials, such as related instruction or training materials.
 (5)Carrying out activities to promote effective pre-apprenticeship programs and youth apprenticeship programs.
 (6)Promoting awareness about apprenticeship programs, including carrying out activities under section 112.
 (7)Engaging in regular updates of the apprenticeship program registration process and ensuring that such process is easily accessible and efficient for use by sponsors and administrators of apprenticeship programs and proposed apprenticeship programs.
 (8)Regularly engaging with the National Advisory Committee on Apprenticeships established under section 113 and ensure that the required recommendations and other reports of the Committee are submitted to the Secretary and transmitted to Congress.
 (9)Promoting greater diversity in covered apprenticeship programs, including pre-apprenticeship programs and youth apprenticeship programs, including by—
 (A)promoting outreach to nontraditional apprenticeship populations, including women, minorities, individuals with disabilities, veterans, and individuals with barriers to employment; and
 (B)supporting the development or scaling of apprenticeship models. (10)Providing for evaluations and research, as described in subtitle C.
 (11)Providing support for apprenticeship data collection and dissemination, including— (A)establishing and supporting the information technology infrastructure needed to make non-personally identifiable apprenticeship data open and searchable so that interested parties can become aware of apprenticeship opportunities and of program outcomes, including—
 (i)information on high schools and 2-year and 4-year postsecondary educational institutions providing apprenticeship program opportunities; and
 (ii)information on dual or concurrent enrollment programs and articulation agreements (as such terms are defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that are part of covered apprenticeship programs; and
 (B)improving data collection and data sharing by and among covered apprenticeship programs. (12)Providing technical assistance to—
 (A)sponsors; (B)qualified intermediaries;
 (C)entities who are interested in developing and becoming sponsors; and
 (D)eligible entities carrying out youth apprenticeship programs and pre-apprenticeship programs.
 (13)Coordinating and aligning apprenticeship programs with other Federal education and training programs, including such programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (14)Awarding grants to carry out the activities described in title II. (15)In coordination with the Secretary of Education, the Assistant Secretaries of the Office of Career, Technical, and Adult Education, the Office of Postsecondary Education, and the Office of Elementary and Secondary Education, promoting and supporting integration and alignment among secondary, postsecondary, and adult education and apprenticeship programs, by—
 (A)curating best practices and strategies regarding how to— (i)embed apprenticeship skills and competencies into curriculum and credential requirements;
 (ii)align related instruction with academic credit-granting curricula or translating skills and competencies to pathways to secondary and postsecondary credit through prior learning assessments and competency-based education;
 (iii)facilitate enrollment of individuals who have completed apprenticeships, including pre-apprenticeships and youth apprenticeships, into further education, including an associate, baccalaureate, or advanced degree;
 (iv)provide technical assistance for aligning financial aid with apprenticeship programs; (v)support data collection systems that align education and apprenticeship program records, including information on apprentices who enrolled in, or completed, for-credit postsecondary coursework;
 (vi)provide related instruction that leads to educational certificates or degrees; and (vii)align apprenticeship programs with the Federal work study program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.); and
 (B)disseminating the best practices and strategies described in subparagraph (A). (16)Other responsibilities relating to apprenticeship, as determined appropriate by the Secretary of Labor.
 (d)FunctionsThe functions of the Office on and after the effective date of this Act shall include the functions of the Office on the day before the effective date of this Act, including all of its personnel, assets, authorities, and liabilities, except as otherwise specified in this section.
					112.Promoting awareness of covered apprenticeship programs
 (a)In generalIn order to promote awareness about covered apprenticeship programs, the Secretary, in coordination with the Secretary of Education, the Secretary of Commerce, and State apprenticeship agencies, shall ensure that timely, current information about the value of covered apprenticeship programs in the labor market is made available, through a range of widely accessible formats and venues and in accordance with subsections (b) through (e).
					(b)Information for state and local workforce development boards
 (1)In generalIn order to promote awareness about covered apprenticeship programs within workforce development systems, the Secretary shall disseminate information on the value of covered apprenticeship programs to State workforce development boards and local workforce development boards.
 (2)ContentThe information disseminated under paragraph (1) shall include— (A)a list of apprenticeship programs in the State's in-demand industry sectors or occupations that are offered in the State or by the Office of Apprenticeship;
 (B)guidance for training staff of the workforce development system within the State on the value of apprenticeship programs as a training option for participants, including relevant placement, retention, and earnings information;
 (C)guidance on how individual training accounts under section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)) could be used to pay for the costs of enrolling in an apprenticeship program;
 (D)guidance on how performance accountability measures under section 116 of such Act (29 U.S.C. 3141) apply to participants in apprenticeship programs, including relevant placement, retention, and earnings information;
 (E)guidance on how to provide youth apprenticeships to individuals under the age of 18; (F)guidance on how to provide pre-apprenticeship opportunities to individuals who are employed and looking to change careers, underemployed, out of work, or underskilled; and
 (G)guidance on how to align eligible funding from, and the requirements of, the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) with the apprenticeship laws.
							(c)Information for employers, trade associations, professional associations, industry groups, and
			 labor
			 organizations
 (1)In generalThe Secretary, in coordination with the Secretary of Commerce, shall provide information about the value of covered apprenticeship programs, including relevant placement, retention, and earnings information, through the one-stop delivery systems described in section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151), to employers, trade associations, professional associations, industry groups, and labor organizations.
 (2)ContentThe information provided under paragraph (1) shall include, at a minimum— (A)a list of apprenticeship programs in related occupations offered in the State or by the Office of Apprenticeship;
 (B)information on how to develop an apprenticeship program; (C)information on financial resources available to assist with the establishment and implementation of apprenticeship programs; and
 (D)information on related qualified intermediaries or industry or sector partnerships supporting apprenticeships, as applicable.
							(d)Information for education providers
 (1)In generalThe Secretary, in coordination with the Secretary of Education, shall disseminate information on the value of covered apprenticeship programs, including relevant placement, retention, and earnings information, local labor market data, and sector forecasts to determine in-demand careers, to local educational agencies and postsecondary education providers.
 (2)ContentThe information provided under paragraph (1) shall, at a minimum— (A)provide parents and students with a better understanding of covered apprenticeship programs and their value in secondary or postsecondary education and career pathways;
 (B)provide school administrators (working with academic counselors, teachers, and faculty) and workforce and economic development coordinators information about the value of apprenticeship programs and information to assist in the development, implementation, and continuation of registered apprenticeship programs; and
 (C)enable potential program participants looking to change careers to obtain information about pre-apprenticeship programs and apprenticeship programs.
							(e)Information for qualified intermediaries
 (1)In generalTo promote awareness about covered apprenticeship programs among qualified intermediaries, the Secretary, in cooperation with the Secretary of Education, shall disseminate information on the value of covered apprenticeship programs, including relevant placement, retention, and earnings information, local labor market data, and sector forecasts to determine in-demand careers, to qualified intermediaries serving as sponsors or apprenticeship partners.
 (2)ContentsThe information provided under paragraph (1) shall be information that enables qualified intermediaries to support, at a minimum—
 (A)potential apprentices to understand apprenticeship programs and their value in postsecondary education and career pathways;
 (B)employers to understand apprenticeship programs and their value in workforce training; (C)career and academic counselors to understand apprenticeship programs as a valuable postsecondary education option for students leading to job placement in in-demand industries and occupations; and
 (D)school administrators, workforce and economic development coordinators, and teachers and faculty to assist with the development, implementation, and continuation of apprenticeship programs.
							113.National Advisory Committee on Apprenticeships
					(a)Establishment
 (1)In generalThere is established, in the Department of Labor, a National Advisory Committee on Apprenticeships (referred to in this section as the Advisory Committee).
 (2)CompositionThe Advisory Committee shall consist of— (A)20 voting members appointed by the Secretary, comprised of—
 (i)10 representatives of employers who participate in an apprenticeship program, including representatives of employers representing nontraditional apprenticeship sectors such as information technology, finance, insurance, healthcare, or other in-demand industry sectors or occupations;
 (ii)6 representatives of labor organizations who have responsibility for the administration of an apprenticeship program sponsored by a joint labor-management organization; and
 (iii)4 representatives from State apprenticeship agencies or Governors, community organizations with significant experience with an apprenticeship program, area career and technical schools, local educational agencies, or postsecondary education providers with at least 1 articulation agreement with an entity administering a covered apprenticeship program; and
 (B)ex officio nonvoting members, selected by the applicable Secretary, from each of— (i)the Department of Labor;
 (ii)the Department of Commerce; (iii)the Department of Education;
 (iv)the Department of Energy; (v)the Department of Housing and Urban Development;
 (vi)the Department of Transportation; (vii)the Department of Veterans Affairs; and
 (viii)the Department of Health and Human Services. (3)QualificationsThe members described in paragraph (2) shall be selected upon the basis of their experience, competence, innovation, and demonstrated performance regarding apprenticeship programs.
						(4)Terms
 (A)In generalThe Secretary shall appoint each voting member of the Advisory Committee for a 4-year term. (B)DateThe appointments of the initial members of the Commission shall be made not later than 90 days after the effective date of this Act.
 (C)Multiple termsA voting member of the Advisory Committee may serve 2 full terms on the Advisory Committee. (D)VacanciesAny vacancy in the Commission—
 (i)shall not affect the powers of the Commission; and (ii)shall be filled in the same manner as the original appointment by not later than 90 days after the date of the vacancy.
 (b)ChairpersonThe Secretary shall designate one of the voting members described in subsection (a)(2)(A) of the Advisory Committee to serve as Chairperson of the Advisory Committee.
					(c)Meetings
 (1)In generalThe Advisory Committee shall meet at the call of the chairperson and hold not fewer than 2 meetings during each calendar year.
 (2)Open accessAll meetings of the Advisory Committee shall be open to the public. A transcript shall be kept of each meeting and made available for public inspection.
 (d)DutiesThe Advisory Committee shall, at a minimum— (1)advise, consult with, and make recommendations to the Secretary on matters relating to the administration of the apprenticeship laws;
 (2)annually prepare a set of recommendations to the Secretary to streamline the registration process, in order to make the process easily accessible and efficient for use by sponsors while maintaining the standards under chapter 2 of subtitle B; and
 (3)every 2 years, provide to the Secretary and disseminate to the public a collection of best practices for engaging youth and underemployed individuals in covered apprenticeship programs.
						(e)Personnel
						(1)Compensation of members
 (A)In generalA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.
 (B)Officers or employees of the united statesAll members of the Advisory Committee who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (2)StaffThe Secretary shall supply the Committee with an executive secretary and provide such secretarial, clerical, and other services as the Secretary determines to be necessary to enable the Advisory Committee to conduct its business.
 (f)Permanent committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.
					114.Recognition of State apprenticeship agencies
					(a)Recognition of State apprenticeship agencies
 (1)In generalThe Secretary shall exercise the authority provided under the apprenticeship laws to recognize apprenticeship programs by authorizing State agencies that meet the requirements of this section as State apprenticeship agencies.
 (2)DurationThe Secretary shall recognize a State agency that complies with the requirements of this section as a State apprenticeship agency for a 5-year period, subject to subsections (e) and (g).
						(b)Authority of a State apprenticeship agency
 (1)In generalEach State apprenticeship agency authorized under subsection (a) shall have full authority, for the period of such authorization—
 (A)to determine whether a program in the State complies with the standards of an apprenticeship program, as established under the apprenticeship laws and published by the Secretary; and
 (B)to recognize a program that does comply to such standards as an apprenticeship program, for purposes of the apprenticeship laws.
 (2)Office of Apprenticeship roleIn the event that a State does not apply for recognition under this section, the Secretary does not recognize a State agency as provided in this section, or the Secretary withdraws recognition of a State apprenticeship agency under subsection (g), the Office of Apprenticeship shall be the registration agency for all programs in the State and shall have the authority under paragraph (1) with respect to programs in such State.
 (3)Rule of constructionNothing in this subsection shall be construed to prevent the Office of Apprenticeship from serving as a registration agency for a program in a State that has a State apprenticeship agency in other circumstances, as determined appropriate by the Secretary.
						(c)Agency components
 (1)RequirementsIn order for an agency of a State to be recognized as a State apprenticeship agency under this section, the agency shall—
 (A)represent a State that has a State apprenticeship law, which may be established through statute, Executive order, regulation, or other means, and implement the State law in accordance with the requirements of the apprenticeship laws;
 (B)submit a State plan for equal employment opportunity in apprenticeship; (C)have sufficient resources and capacity to carry out the functions of a State apprenticeship agency under the apprenticeship laws and to maintain the quality standards of an apprenticeship program under section 127, including providing technical assistance and outreach activities to apprenticeship programs registered by the agency;
 (D)prescribe the contents of apprenticeship agreements for sponsors in the State in accordance with section 128;
 (E)ensure that the registration of apprenticeship programs occurs only— (i)in apprenticeable occupations, as described in section 126, including occupations in high-growth and high-demand industries;
 (ii)for programs that meet the quality standards as described in section 127; and (iii)in the case of a program by a sponsor that employs employees who are represented by a labor organization, when such sponsor has obtained the consent of such labor organization for the proposed program;
 (F)accord reciprocal registration or recognition for purposes of the apprenticeship laws to apprentices, and apprenticeship programs, that are registered or recognized in other States by a registration agency and meet the standards of the apprenticeship laws, if—
 (i)such reciprocity is requested by the sponsor; and
 (ii)the apprenticeship program meets the wage and hour provisions and apprentice ratio standards of the State awarding reciprocal registration or recognition;
 (G)provide for the deregistration of apprenticeship programs, and for temporary suspension or deregistration of apprenticeship agreements;
 (H)submit apprenticeship performance reports as required under section 131(b)(2); and (I)comply with—
 (i)any review conducted by the Office of Apprenticeship, including any review conducted under section 131; and
 (ii)any determination by the Secretary regarding whether, based on reviews described in clause (i), the State apprenticeship agency is compliance with the requirements of the apprenticeship laws.
								(2)Optional Council
 (A)In generalA State apprenticeship agency may elect to establish or continue the establishment of, and use, a State apprenticeship council if the State apprenticeship council operates, or will operate, under the direction of the State apprenticeship agency.
 (B)Special ruleA State apprenticeship council shall not be eligible for recognition as a State apprenticeship agency.
 (d)ApplicationA State desiring to have an agency recognized as a State apprenticeship agency under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a description of how the State meets the requirements of subsection (c); (2)a description of the basic standards, criteria, and requirements for apprenticeship program registration or approval;
 (3)a description of the linkages and coordination of the State's proposed standards, criteria, and requirements with the State's economic development strategies and workforce development system;
 (4)a description of any laws (including regulations), policies and operating procedures relating to the process of recognizing apprenticeship programs that depart from, or impose requirements in addition to, the policies and procedures required under the apprenticeship laws; and
 (5)an assurance that the State, or the State agency, will notify the Secretary if there are any changes to State laws (including regulations), policies, or procedures as described in paragraph (4) regarding apprenticeships that occur after the date of application.
						(e)Review and recognition
 (1)In generalBy not later than 90 days after the date on which an application under subsection (d) is submitted, the Secretary shall notify the State regarding whether the agency of the State is approved and recognized as a State apprenticeship agency.
						(2)Transition
 (A)In generalA State agency that, as of the day before the effective date of this Act, was recognized by the Secretary for purposes of registering apprenticeship programs in accordance with the Act of August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), shall submit an application and all supporting documentation, as required under subsection (d), by not later than 2 years after the effective date.
 (B)Transition periodA State agency described in subparagraph (A) shall be considered to be a State apprenticeship agency, for purposes of the apprenticeship laws, until the earlier of—
 (i)the end of the period that begins on the effective date of this Act and ends 2 years after such date, or on the date of any extension provided under subparagraph (C); or
 (ii)the date on which the Secretary approves or denies the State's application under subparagraph (A). (C)ExtensionUpon written request by a State, the Secretary may grant a State agency described in subparagraph (A) an extension of time to comply with the requirements of this section for good cause, except that in no case may the Secretary extend the time for submission of the application and supporting documentation as required under such subparagraph.
 (f)Review and technical assistance regarding State lawsThe Secretary shall— (1)review any State law (including any regulation), policy, or operational procedure regarding apprenticeships that is identified by a State apprenticeship agency under paragraph (4) or (5) of subsection (d); and
 (2)provide technical assistance, as necessary, to enable the State apprenticeship agency to maintain compliance with the apprenticeship laws.
 (g)Secretary revocation of designationThe Secretary may revoke a designation as a State apprenticeship agency before the end of the 5-year period under subsection (a)(2) if the Secretary determines, after notice and an opportunity for a hearing, that the State agency is not complying with a requirement of the apprenticeship laws.
					BProcess and standards for the national apprenticeship system
				1Process
					121.Registration of programs as apprenticeship programs
 (a)Registration agency dutiesEach registration agency shall— (1)approve or deny applications from sponsors for registration of apprenticeship programs in the State or area covered by the registration agency; and
 (2)carry out the responsibilities of supporting the apprenticeship programs registered by the registration agency, as described in section 114(c)(1).
 (b)Apprenticeship registration requestA sponsor of a program applying to be registered as an apprenticeship program shall request approval from an appropriate registration agency by submitting all information required by the registration agency, including—
 (1)a copy of the apprenticeship agreement to be used by the sponsor and individual apprentices; and (2)a written assurance that, if the program is approved and registered as an apprenticeship program, the sponsor will administer and operate the apprenticeship program in accordance with the apprenticeship laws and comply with the requirements of the apprenticeship agreement for each apprentice.
							(c)Registration process
 (1)Initial reviewUpon receiving a request under subsection (b), the registration agency shall— (A)determine if the program is in compliance with the apprenticeship standards under chapter 2 and all other applicable requirements under the apprenticeship laws for an apprenticeship program; and
 (B)if the program complies with such standards and requirements, approve and register the program by— (i)providing the sponsor of the apprenticeship program with a certificate of registration or other written evidence of registration; and
 (ii)providing a copy of the certificate of registration, and any other information required by the Secretary, to the Secretary.
									(2)Transition process for previously approved programs
 (A)DefinitionsIn this paragraph: (i)Previously approved programThe term previously approved program means an apprenticeship program that was registered under the Act of August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), as of the day before the effective date of this Act.
 (ii)Transition periodThe term transition period means the 3-year period beginning on the effective date of this Act. (B)In generalNotwithstanding paragraphs (1) and (2), a previously approved program that complies with all applicable requirements under the terms of such approval shall be treated as an apprenticeship program for purposes of the apprenticeship laws until the end of the transition period.
								(C)Request for recognition
 (i)In generalBy not later than the last day of the transition period, the sponsor of a previously approved program that wishes to continue to be an apprenticeship program shall submit a request to the applicable registration agency—
 (I)demonstrating that the previously approved program meets all requirements and standards of the apprenticeship laws; and
 (II)requesting to be recognized as an apprenticeship program in accordance with the apprenticeship laws.
 (ii)1-year extensionUpon request by a previously approved program, the registration agency may extend a transition period for an apprenticeship program by 1 additional year, if the registration agency determines necessary given the applicable circumstances.
 (D)Registration processA registration agency receiving a request from the sponsor of a previously approved program shall review the request and—
 (i)if the previously approved program is of sufficient quality and meets the requirements and standards of the apprenticeship laws, shall approve and register the program under subsection (c)(1)(B); or
 (ii)if the apprenticeship program does not comply to the requirements or standards of the apprenticeship laws, shall recommend the apprenticeship program for deregistration in accordance with procedures established by the Secretary.
									122.Apprentice process
 (a)In generalAn individual seeking to be an apprentice shall apply through the sponsor of the applicable apprenticeship program.
 (b)Apprentice registrationA sponsor shall— (1)select individuals who meet the apprentice requirements for an apprenticeship program to be apprentices, and enter into a written individual apprenticeship agreement with each such individual before the commencement of the apprenticeship; and
 (2)individually register each apprentice of an apprenticeship program with the registration agency, by filing a copy of the individual apprenticeship agreement with the registration agency or as otherwise required by the registration agency.
 (c)Acceptance and recording by registration agencyThe registration agency receiving an individual apprenticeship agreement under subsection (b)(2) shall review the agreement and, if the agreement meets all applicable requirements, shall accept and record the agreement as evidence of the individual's participation as an apprentice in the apprenticeship program.
						123.Modifications or changes to apprenticeship programs
 (a)In generalAny sponsor that wishes to modify or change an apprenticeship program or the program's method of meeting the apprenticeship standards required under chapter 2 shall submit the proposal for such change or modification to the registration agency for the apprenticeship program.
 (b)DeterminationA registration agency receiving a proposal under subsection (a) shall determine whether to approve the proposal and—
 (1)by not later than 90 days after receiving the proposal, notify the sponsor of the decision; and (2)(A)if the proposal is approved, amend the record of the apprenticeship program to reflect the modification or change, and provide the sponsor with an acknowledgment of the amended program, by not later than 90 days after the date of approval; or
 (B)if the approval is not approved, notify the sponsor of the reasons for the disapproval and provide the sponsor with appropriate technical assistance.
								2Required apprenticeship program standards
 125.Required standardsThe required standards for a program to be an apprenticeship program and registered under the apprenticeship laws shall include the following:
 (1)The program shall prepare students for an apprenticeable occupation, as described in section 126. (2)The program shall meet the quality standards for an apprenticeship program required under section 127.
 (3)The sponsor of the program requesting approval and registration shall use an apprenticeship agreement that meets the requirements of section 128.
 126.Apprenticeable occupations standardsAn apprenticeable occupation under this section shall, at a minimum— (1)involve skills and competencies that are—
 (A)required by and determined by a wide range of applicable industries; (B)customarily learned, or are enhanced, in a practical way through a structured, systematic program of on-the-job supervised learning; and
 (C)clearly identified and commonly recognized throughout an industry; (2)involve the progressive attainment of manual, mechanical, or technical and technology skills, competencies and knowledge, which—
 (A)are in accordance with the industry standard for the occupation; and
 (B)in the case of a time-based apprenticeship program or hybrid apprenticeship program described in clause (i) or (iii) of section 127(2)(E), require the completion of not less than 2,000 hours of on-the-job learning to attain, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary; and
 (3)require related instruction to supplement the on-the-job learning of the occupation. 127.Quality standards of an apprenticeship programAn apprenticeship program shall meet the following standards:
 (1)The program prepares individuals for an apprenticeable occupation through paid, structured on-the-job training in all phases of the occupation, combined with related instruction.
 (2)The program has an organized and clearly written plan, developed by the sponsor, that includes, at a minimum, the following information:
 (A)The employment and training to be received by each apprentice participating in the program, including—
 (i)an outline of the work processes or the plan in which the apprentice will receive supervised work experience and training on the job;
 (ii)the allocation of the approximate amount of time to be spent in each major work process;
 (iii)mentoring; and (iv)periodic reviews and evaluations of the apprentice's performance on the job and in related instruction.
 (B)A process for maintaining appropriate progress records, including the reviews and evaluations described in subparagraph (A)(iv).
 (C)A description of the organized, related instruction the apprentice will receive in technical subjects related to the occupation, which—
 (i)shall include not less than 144 hours for each year of apprenticeship, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary;
 (ii)may be accomplished through classroom instruction, occupational or industry courses, instruction provided through electronic media, or other instruction approved by the registration agency; and
 (iii)shall be provided by one or more qualified instructors. (D)A progressively increasing, clearly defined schedule of wages to be paid to the apprentice that is—
 (i)consistent with skill gains or attainment of a recognized postsecondary credential; and
 (ii)ensures the entry wage is not less than the greater of— (I)the minimum wage required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)); or
 (II)the applicable wage required by other applicable Federal or State law (including regulations) or collective bargaining agreement.
 (E)The term of apprenticeship for the program, which may be measured using— (i)a time-based approach which requires the completion of the industry standard for on-the-job learning hours (which in no case shall be less than 2,000 hours, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary);
 (ii)a competency-based approach, which requires the attainment of competency in the occupation; or
 (iii)a hybrid approach that blends the time-based and competency-based approaches.
 (F)The methods used to measure skill acquisition for an apprentice, which— (i)for each apprenticeship, shall include the individual apprentice's successful demonstration of acquired skills and knowledge, by—
 (I)requiring apprentices to complete an on-the-job learning component of the apprenticeship that is integrated into the program and the competencies of the program; and
 (II)identifying the appropriate means of testing and evaluation for such competencies;
 (ii)in the case of a time-based apprenticeship described in subparagraph (E)(i), shall also include the individual apprentice's completion of the required hours of on-the-job learning as described in a work process schedule; and
 (iii)in the case of a hybrid apprenticeship described in subparagraph (E)(iii), a combination of specified minimum number of hours of on-the-job learning and the successful demonstration of competency, as described in a work process schedule.
 (G)Other terms and conditions of employment, training, and supervision of apprentices in the program, as required by the Secretary or the registration agency.
 (3)The program equally grants advanced standing or credit for all individuals applying for the apprenticeship with demonstrated competency or acquired experience, training, or skills and provides commensurate wages for any progression in standing or credit so granted.
 (4)In the case of a program that chooses to issue an interim credential, the program— (A)clearly identifies each interim credential;
 (B)only issues an interim credential for recognized components of an apprenticeable occupation, and demonstrates how each interim credential specifically links to the knowledge, skills, and abilities associated with such components; and
 (C)establishes the process for assessing an individual apprentice's demonstration of competency and measurable skill gains associated with the particular interim credential.
 (5)The program has adequate and safe equipment and facilities for training and supervision, and provides safety training for apprentices on the job and in related instruction.
 (6)The program has minimum qualifications for individuals desiring to enter the apprenticeship program, with an eligible starting age for an apprentice of not less than 16 years.
 (7)The program provides that an individual who is to become an apprentice under the program enters into a written apprenticeship agreement described in section 128 with the sponsor.
 (8)The program records and maintains all records concerning the program as may be required by the Secretary, the registration agency of the program, or any other applicable law.
 (9)The program awards a certificate of completion in recognition of successful completion of apprenticeship, evidenced by an appropriate certificate issued by the registration agency, and culminates in a recognized postsecondary credential.
 (10)The program provides all individuals with an equal opportunity to participate in apprenticeships under the program, including through the method for the selection of apprentices, as described in section 122(b).
 128.Apprenticeship agreement standardsAn apprenticeship agreement shall contain, explicitly or by reference—
 (1)(A)in the case of a time-based apprenticeship program, a statement of the number of hours to be spent by the apprentice in on-the-job work in order to complete the program;
 (B)in the case of a competency-based program, a description of the skill sets to be attained by completion of the program, including the on-the-job learning component; or
 (C)in the case of a hybrid program, the minimum number of hours to be spent by the apprentice and a description of the skill sets and competencies to be attained by completion of the program;
 (2)the number of hours to be spent in and form of related instruction in technical subjects related to the apprenticeable occupation;
 (3)a schedule of the work processes in the occupation or industry divisions in which the apprentice is to be trained and the approximate time to be spent at each process;
 (4)the graduated scale of wages to be paid to the apprentice and a statement regarding whether the required related instruction described in paragraph (2) is compensated;
 (5)a statement that the apprentice will be accorded equal opportunity in all phases of apprenticeship employment and training, in accordance with the State plan for equal employment opportunity in apprenticeship described in section 114(c)(1)(B) and in compliance with the requirements of the Secretary;
 (6)methods for providing quarterly data describing the outcomes associated with the apprenticeship program; and
 (7)additional requirements determined necessary by the Secretary or the registration agency. CEvaluations and research 131.Evaluations (a)Evaluations of programs and activities by the Secretary (1)In generalFor the purpose of improving the management and effectiveness of the programs (including projects) and activities carried out under this Act, the Secretary shall provide for the evaluation, by an independent evaluator, of the programs and activities.
 (2)ContentsSuch evaluations shall address— (A)the general effectiveness of such programs and activities in relation to their cost, including the extent to which the programs and activities—
 (i)improve the skill and employment competencies of participants in comparison to comparably situated individuals who did not participate in such programs and activities;
 (ii)to the extent feasible, increase the level of total employment and, for covered apprenticeship programs, recognized postsecondary credential attainment and measurable skills over the level that would have existed in the absence of such programs and activities; and
 (iii)respond to local labor market data and align with in-demand industries or occupations; (B)the impact of the programs and activities for the participants, sponsors or program administrators, and employers;
 (C)the return on investment of Federal, State, local, sponsor, employer, and other funding for covered apprenticeships, capturing the full level of investment in, and impact of, covered apprenticeships;
 (D)the longitudinal outcomes for participants in the programs and activities; (E)the impact of specific apprenticeship policies on the general effectiveness of such programs and activities, as applicable; and
 (F)opportunities to scale up effective covered apprenticeship models. (3)TechniquesEvaluations conducted under this subsection shall utilize appropriate methodology and research designs.
						(4)Reports
 (A)Independent evaluatorThe independent evaluator carrying out the evaluations shall prepare and submit to the Secretary a final report containing the results of the evaluations, and including policy recommendations if applicable. The final report shall be made available for public inspection.
 (B)SecretaryNot later than 36 months after the date of enactment of this Act, the Secretary shall produce a final report, which shall include information related to the return on investment described in paragraph (2)(C).
 (5)Reports to congressNot later than 60 days after the completion of the final report described in paragraph (4)(B), the Secretary shall transmit the final report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
						(b)Reviews by registration agencies
						(1)Comprehensive reviews
 (A)In generalA registration agency shall periodically review each program that the registration agency has registered as a covered apprenticeship program, for quality assurance and for compliance with the requirements of the apprenticeship laws.
 (B)Timing of reviewsA review described in subparagraph (A) shall occur— (i)at the end of the first full training cycle of covered apprentices under the covered apprenticeship program; and
 (ii)beginning after the review described in clause (ii), not less frequently than once every 5 years.
 (C)Comprehensive reviewThe review shall be a comprehensive review regarding all aspects of the covered apprenticeship program's performance, including determining—
 (i)whether the registration agency is receiving notification from the sponsor of an apprenticeship program regarding individuals who are registered as new apprentices under the apprenticeship program, or who successfully complete the apprenticeship program, as required under the apprenticeship laws;
 (ii)whether the sponsor or program administrator of the covered apprenticeship program is complying with the requirements of the apprenticeship laws; and
 (iii)the performance of the sponsor or program administrator with respect to, at a minimum, the indicators described in paragraph (2)(A)(i), with the performance data disaggregated as described in that paragraph.
 (D)ReportsOn completion of a review under this paragraph, the registration agency shall prepare and, as applicable, submit to the Secretary a report containing the results of the review.
							(2)Performance reviews
 (A)In generalA registration agency shall annually conduct a performance review of each program that the registration agency has registered as a covered apprenticeship program, to determine—
 (i)the performance of the sponsor or program administrator with respect to the indicators of performance under section 116(b)(2)(A)(i) (or, with respect to a youth apprenticeship program, section 116(b)(2)(A)(ii)) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i), (ii)), with the performance data disaggregated by—
 (I)the program type (apprenticeship, youth apprenticeship, or pre-apprenticeship program) involved; and
 (II)race, ethnicity, sex, age, and membership in a population specified in section 3(24) of that Act (29 U.S.C. 3102(24)); and
 (ii)any additional information determined to be necessary by the Secretary or registration agency. (B)ReportsThe registration agency for a State shall annually prepare and, as applicable, submit to the Secretary a State performance report containing the results of the performance reviews conducted in the State.
 (3)TechniquesEvaluations conducted under this subsection shall utilize appropriate methodology and research designs.
						(c)Subsequent action
 (1)Technical assistance and corrective actionThe registration agency shall provide technical assistance to the sponsor or program administrator of a covered apprenticeship program and identify areas that require corrective action if the registration agency determines, pursuant to any review under subsection (b), that the covered apprenticeship program—
 (A)is not in operation;
 (B)is not in compliance with the requirements of the apprenticeship laws; or
 (C)is achieving levels of performance on the indicators described in subsection (b)(2)(A)(i) that are lower than the national or State average.
 (2)Deregistration of a programThe registration agency may deregister a covered apprenticeship program after making a determination stating that the program demonstrates persistent and significant failure to perform successfully, which occurs when—
 (A)the sponsor or program administrator of the program consistently fails to register at least 1 covered apprentice;
 (B)the program shows a pattern of poor results on the indicators described in subsection (b)(2)(A)(i) over a period of 3 years;
 (C)the program demonstrates an ongoing pattern of levels of performance on those indicators that are lower than the national or State average;
 (D)the program shows no indication of improvement in the areas identified by the registration agency as requiring corrective action under paragraph (1); or
 (E)the sponsor or program administrator has not administered the covered apprenticeship program in accordance with the program's registration under section 121, as applicable, or with the requirements of the apprenticeship laws.
 (3)Notification and hearingIf the registration agency makes a determination described in paragraph (2), the registration agency shall notify the sponsor or program administrator of the determination in writing, and permit the sponsor or program administrator to request a hearing by the Secretary. The registration agency shall transmit to the Secretary a report containing all pertinent facts and circumstances concerning the determination, including findings and a recommendation for deregistration, and copies of all relevant documents and records. If the sponsor or program administrator does not request the hearing, the registration agency shall deregister the program after the period for requesting such a hearing has expired. If the sponsor or program administrator requests the hearing, the Secretary shall make a decision on the record after the hearing with respect to deregistration.
 (4)Notification and treatment of apprenticesNot later than 15 days after the Secretary deregisters a covered apprenticeship program, or (if the registration agency deregisters such a program and the sponsor or program administrator does not request a hearing) not later than 15 days after the period for requesting such a hearing has expired, the sponsor or program administrator shall notify all covered apprentices in the program—
 (A)of such deregistration and the effective date;
 (B)that such deregistration automatically deprives the covered apprentice of individual registration as part of a covered apprenticeship program, including the ability to receive a certificate of completion from the registration agency;
 (C)that the deregistration of the program removes the covered apprentice from eligibility for any Federal arrangement, Federal financial or other assistance, or right, privilege or exemption under Federal law, that—
 (i)relates to a covered apprentice; and (ii)requires the Secretary's approval of a covered apprenticeship program; and
 (D)that all covered apprentices are referred to the registration agency for information about potential transfers to other covered apprenticeship programs.
 (d)DefinitionIn this section: (1)DeregisterThe term deregister means—
 (A)with respect to an apprenticeship program, to cancel the registration of the program and payments under any grant made under title II for the program involved; and
 (B)with respect to a youth apprenticeship or a pre-apprenticeship program, to cancel payments under the grant awarded under title II for the program involved.
 (2)RegistrationThe term registration— (A)with respect to an apprenticeship program, registration under section 122(c)(1)(B); and
 (B)with respect to a youth apprenticeship or a pre-apprenticeship program, the award of a grant under title II for the program involved.
 (3)Registration agencyThe term registration agency means— (A)with respect to an apprenticeship program, a registration agency as defined in section 3; and
 (B)with respect to a youth apprenticeship or a pre-apprenticeship program, the agency that awarded the grant for the program.
							132.Research
 (a)ResearchThe Secretary may conduct, through an independent entity, evidence-based research on best practices in covered apprenticeship programs and other issues relating to such programs.
 (b)TechniquesThe research conducted under this section shall be evidence-based and shall utilize appropriate methodology and research designs.
					(c)Reports
 (1)Independent entityThe independent entity carrying out the research shall prepare and submit to the Secretary a final report containing the results of the research, including policy recommendations. The final report shall be made publicly available.
 (2)SecretaryNot later than 48 months after the date of enactment of this Act, the Secretary shall produce a final report containing the results of the research, including policy recommendations.
 (d)Reports to CongressNot later than 60 days after the completion of the final report described in subsection (c)(2), the Secretary shall transmit the final reports to the committees described in section 131(a)(5).
 (e)Public accessThe Secretary shall develop a mechanism to make research conducted under this section publically available in a timely manner.
					DGeneral provisions
 141.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary. IIApprenticeship modernization and expansion grants 201.Grants (a)PurposesThe purposes of this section are—
 (1)to support and rigorously evaluate evidence-based and innovative strategies and activities;
 (2)to expand existing apprenticeship programs; (3)to develop new apprenticeship programs in industry sectors or occupations not traditionally represented in apprenticeship programs;
 (4)to support qualified intermediaries; and
 (5)to support youth apprenticeship and pre-apprenticeship programs.
 (b)DefinitionIn this section: (1)Eligible applicantThe term eligible applicant means a consortium of entities that shall include 1 or more representatives from each of the following:
 (A)A local educational agency, area career and technical education school, educational service agency, or postsecondary educational institution.
 (B)In a State with a State registration agency, that registration agency. (C)An industry or business, consisting of an employer, a group of employers, a trade association, a professional association, or an entity that sponsors an apprenticeship program.
 (D)A State workforce development board or local workforce development board. (E)To the maximum extent practicable, as determined by the consortium—
 (i)a labor organization associated with the industry sector or occupation related to the covered apprenticeship program involved; and
 (ii)a qualified intermediary. (2)New or existingThe term new or existing, used with respect to a program, means a program that was new or existing, respectively, as of the day the eligible applicant involved submitted the application for the grant involved.
 (3)State apprenticeship agencyThe term State apprenticeship agency means the State apprenticeship agency (as defined in section 3), acting in coordination with the State agency with responsibility for workforce investment activities under chapters 2 and 3 of subtitle B of title I (29 U.S.C. 3121 et seq., 3131 et seq.).
					(c)Authority
 (1)In generalThe Secretary shall use the amounts appropriated under subsection (i) to award grants to eligible applicants to carry out the activities described in subsection (f).
					(2)Duration
 (A)In generalThe Secretary shall award grants awarded under this subsection for a period of not more than 3 years.
 (B)ExtensionThe Secretary may extend the grant period for such a grant for not more than 1 additional 2-year period, if the grant recipient demonstrates to the Secretary that the recipient—
 (i)has effectively implemented a project described in subsection (f)(4); and (ii)has improved outcomes for, as applicable, apprentices, youth apprentices, and pre-apprentices, as demonstrated through levels on indicators referred to in subsection (h)(2)(B)(i).
 (d)ApplicationsTo be eligible to receive a grant under this section for a project involving a covered apprenticeship program, an eligible applicant shall submit an application to the Secretary, containing such information as the Secretary may require, including, at a minimum—
 (1)a designation of the member of the consortium referred to in subsection (b)(1) that will be the lead applicant, and the member of such consortium that will be the fiscal agent, for the eligible applicant;
 (2)a description of each member of the consortium referred to in subsection (b)(1) and the role of each member in carrying out the project described in subsection (f)(4), which shall, at a minimum, demonstrate the eligible applicant's—
 (A)success in enrolling, instructing, advancing, and graduating individuals in covered apprenticeship programs, and enabling the individuals to succeed in employment that leads to self-sufficiency after program completion;
 (B)ability to support, including by providing technical assistance, small- and medium-sized businesses in the creation of, recruitment for, and execution of covered apprenticeship programs;
 (C)ability to access and provide opportunities to rural communities as appropriate, and populations typically underrepresented in the industry sector or occupation of focus, such as women, minorities, individuals with disabilities, veterans, and individuals with barriers to employment; and
 (D)ability to provide access to financial planning, mentoring, and alignment of supportive services, such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in and complete a covered apprenticeship program;
 (3)a description of the budget for the project, the source, amount, and use of the matching funds required under subsection (g), and how the eligible applicant will continue the project after the grant period ends, if applicable;
 (4)a description of— (A)how the eligible applicant will use the grant funds as specified in subsection (f)(4), including a description of the activities described in subparagraphs (A) through (E) of that section that the eligible applicant will carry out;
 (B)how the project or the program involved in the project will be aligned with the labor market needs of in-demand industry sectors or occupations; and
 (C)how such funds will directly benefit apprentices, youth apprentices, or pre-apprentices, as applicable, served by the eligible applicant;
 (5)a description of how the project carried out under the grant will be coordinated with the activities carried out as required for the covered apprenticeship program involved;
 (6)a description of how the eligible applicant for the project will comply with requirements for an evaluation and report under subsection (h);
 (7)a description of how the activities assisted under the grant will be coordinated with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), as applicable;
 (8)a description of how the eligible applicant will recruit and retain participants from nontraditional apprenticeship populations, meaning populations that include women, minorities, and individuals with barriers to employment, for covered apprenticeship programs; and
 (9)an assurance that the eligible applicant will— (A)provide information to the Secretary, as requested, for such evaluations as the Secretary may carry out; and
 (B)make program performance outcome data available (in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) to independent evaluators for validation and to enable the evaluators to prepare the evaluations and reports described in subsection (h).
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible applicants proposing to serve a high number or high percentage of participants who are from nontraditional apprenticeship populations described in subsection (d)(8).
 (f)Uses of fundsA recipient of a grant under this section shall use the grant funds to— (1)coordinate activities under this subsection with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), as applicable;
 (2)recruit, assess, and enroll participants in covered apprenticeship programs, especially in regard to—
 (A)providing support for employers, sponsors, or program administrators, as relevant, for the establishment or expansion of covered apprenticeship programs; and
 (B)recruiting and retaining nontraditional apprenticeship populations described in subsection (d)(8); (3)ensure that the sponsor or program administrator for the covered apprenticeship program involved uses 5 percent of the grant funds to provide financial assistance to support the financial needs of covered apprentices to enter, remain enrolled in, and complete the program, such as support for the related costs of training, supplies, courses, transportation, child care, and housing; and
 (4)carry out a project that, at a minimum— (A)expands existing apprenticeship programs, to pay for the costs associated with—
 (i)providing training or related instruction associated with the apprenticeship program or for curriculum improvements that align with the requirements of the apprenticeship program and learning assessments;
 (ii)maintaining a connection between— (I)the apprenticeship program; and
 (II)a pre-apprenticeship or youth apprenticeship program; (iii)conducting assessments of potential participants for, and enrollment of the participants in, the apprenticeship program;
 (iv)conducting outreach to and engagement with employers; (v)carrying out data collection and reporting activities; and
 (vi)providing training for instructors or mentors; (B)develops new apprenticeship programs in in-demand industry sectors or occupations not traditionally represented in apprenticeship programs, including, at a minimum—
 (i)documenting growth over the previous 10 years at the Federal, State, or local level in in-demand industry sectors or occupations that have not traditionally been industry sectors with apprenticeable occupations, or apprenticeable occupations, respectively;
 (ii)recruiting and supporting employers, especially small- and medium-sized businesses, for and in the creation and execution of new apprenticeship programs;
 (iii)promoting outreach to communities and to potential sponsors for those communities, about apprenticeship programs, including outreach to rural communities and communities with populations typically underrepresented in the industry sector or occupation of focus, such as women, minorities, individuals with disabilities, veterans, and individuals with barriers to employment;
 (iv)creating, or establishing partnerships with entities to provide, access to financial planning, mentoring, and alignment of supportive services, such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in and complete an apprenticeship program;
 (v)(I)creating, developing, or adopting related instruction associated with an apprenticeship program, or developing a curriculum that aligns with the requirements of the program and a corresponding learning assessment; and
 (II)obtaining or providing related training; and
 (vi)creating a connection between— (I)the apprenticeship program; and
 (II)a pre-apprenticeship or youth apprenticeship program;
 (C)expands support for qualified intermediaries that are supporting covered apprenticeship programs, or are seeking to expand their capacity to serve covered apprenticeship programs, to enable the qualified intermediaries to carry out, at a minimum, activities that consist of—
 (i)engaging employers, especially small- and medium-sized businesses, in the formation or ongoing development of industry or sector partnerships;
 (ii)identifying in-demand industry sectors or occupations to serve, in alignment and coordination with State, regional, and local plans, as required under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (iii)supporting alignment between covered apprenticeship programs and local labor market needs, to ensure all programs are in alignment with those needs;
 (iv)engaging with local education and training providers to support related instruction aligned with the needs of in-demand industry sectors and occupations, and where applicable, support provision of academic credit for related instruction; or
 (v)providing services, including business engagement, classroom instruction, and supportive services (including at least 6 months of supportive services after the conclusion of the covered apprenticeship program involved);
 (D)creates or expands pre-apprenticeship programs, which shall include, at a minimum— (i)coordination of activities with apprenticeship programs in in-demand industry sectors or occupations in the region;
 (ii)the use of integrated work-based and academic learning, which may include training in the workplace;
 (iii)provision of career and education exploration activities, including exploration of apprenticeship programs and postsecondary opportunities; and
 (iv)for participants without a high school diploma or its generally recognized equivalent, payment of costs affiliated with acquiring that equivalent; and
 (E)creates or expands youth apprenticeship programs, which shall include, at a minimum— (i)paying for the costs associated with curriculum development and alignment of that curriculum with industry-recognized credentials (with the quality of the training leading to that credential reviewed by a recipient of Federal funds), high school graduation requirements, and apprenticeship programs, including curriculum development for and alignment through dual or concurrent enrollment;
 (ii)providing employer support for youth apprentices under the age of 18; (iii)the use of integrated work-based and academic learning, which may include training in the workplace; and
 (iv)provision of career exploration activities, including exploration of apprenticeship programs and postsecondary opportunities.
							(g)Non-Federal match
 (1)Matching funds requiredExcept as provided under paragraph (2), the Secretary may not make a grant for an entity under this section unless the entity agrees that, with respect to the costs to be incurred by the entity in carrying out the project for which the grant was awarded, the entity will make available matching funds from non-Federal sources in an amount not less than $3 for every $4 of Federal funds provided under the grant. The entity may make the matching funds available directly or through donations from public or private organizations, in cash or in kind, fairly evaluated.
 (2)ExceptionThe Secretary may waive the matching funds requirement under paragraph (1) if the entity demonstrates that exceptional circumstances prevent the entity from meeting the requirement.
 (h)EvaluationEach recipient of a grant under this section shall— (1)annually provide for an independent evaluation of the project carried out under such grant;
 (2)provide for the independent evaluator to prepare an annual report, based on the evaluation, that includes—
 (A)a description of how the funds received through the grant were used and how the uses of funds aligned with the description in the application specified in subsection (d)(4); and
 (B)information on— (i)for a project involving an existing covered apprenticeship program, the performance of the grant recipient with respect to, at a minimum, the indicators of performance under section 116(b)(2)(A)(i) (or, with respect to a youth apprenticeship program, section 116(b)(2)(A)(ii)) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)), with the performance data disaggregated by—
 (I)the program type (apprenticeship, youth apprenticeship, or pre-apprenticeship program) assisted under the grant; and
 (II)race, ethnicity, sex, age, and membership in a population specified in section 3(24) of that Act (29 U.S.C. 3102(24)); and
 (ii)for a project involving a new covered apprenticeship program, the performance of the grant recipient—
 (I)for reports submitted during the first 36 months after the project involved begins— (aa)that consists of a quantitative and qualitative analysis of program development, including participant engagement and recruitment of partners, employers, and potential covered apprentices; and
 (bb)on the indicators of performance described in clause (i), as such performance information becomes available; and
 (II)for reports submitted later than that first 36 months, the performance of the grant recipient with respect to, at a minimum, the indicators described in clause (i), with the performance data disaggregated as described in clause (i); and
 (3)submit the report— (A)for a project that relates to an apprenticeship program, to the registration agency through which the program is registered; and
 (B)for a project that relates to a youth apprenticeship program or pre-apprenticeship program, to the State apprenticeship agency.
						(i)Authorization of appropriations
 There are authorized to be appropriated to carry out this section such sums as may be necessary. IIIGeneral provisions 301.Rule of constructionNothing in this Act shall be construed to supersede the requirements or standards of the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or any rule implementing such Act, except to the extent that this Act conflicts with any such requirement, standard, or rule.
 302.Effective dateExcept as otherwise provided, this Act shall take effect on July 1, 2019.